[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: APPLICATION FOR PREJUDGMENT REMEDY
On December 14, 1987, William B. Jones guaranteed a $300,000.00 loan obligation. On July 25, 1940, he conveyed his residence without consideration to Grace Jones. The fair market value of the residence was approximately $435,000.00. A financial statement prepared by William B. Jones shows that as of November 7, 1990, he was insolvent. The court concludes the conveyance was made without substantial consideration and this rendered William B. Jones unable to meet his obligation. The plaintiff has established probable cause to attach the residence. Bizzoco v. Chinitz, 193 Conn. 304, 311 (1984); D.H.R. Construction Co. v. Donnelly, 180 Conn. 430 (1980); CT Page 8898 Rocklen, Inc. v. Radulesco, 10 Conn. App. 271, 277 (1987). A prejudgment remedy of attachment in the amount of $350,000.00 is granted.
THIM, JUDGE